                   Case 19-15133-AJC              Doc 17         Filed 05/24/19      Page 1 of 2



                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA

INRE: uUt..IA      M.    Gu1lttl-fl.tt                                  Case#     fOj~ISl'.33   JA.Jc..

            TRUSTEE'S NOTICE OF DEFICIENCY FOR CONFIRMATION (legal issues: 341)

The Trustee reviewed this case for the meeting of creditors and found the following deficiencies from the Trustee's
Notice of Required Documents, prior deficiencies, and legal issues and thus objects as follows:
Trustee reserves the right to raise additional objections until all requested documents are timely provided.
                                                        Reviewed documents received as of _ _ _ _ _ __

./objection to Exemption (specifics to be filed) to be heard with confirmation at 1:30 pm not at 9:00 am
_Fee application -~efded (see court guideline 6)
l/1Sh    7 is$ ±t'Ci\1fil£.fS
                           0       may increase as documents not provided D Tax refund D Valuations D Other
_Good faith payment to unsecured creditors
_Income understated per debtor's stubs$                taxes$          co-debtor stubs$         taxes$ _ __
_ Proofof household size (government ID w/ address) and income of all adults disclosed on Sch J and CMI
_Spouse's pay advices                                                [
l..---'SChedule J Expenses objectionable: D Provide Proof line   Ct                 D Line _ _ _ _ _ __
            D Object to Schedule J expenses but debtor(s) are over median or 100% plan filed
_Expenses: documentation/calculation: CMI l i n e - - - - - - - - - - - - - - - - - - - - - - -


_Plan does not pay debtor's calculation of disposable income CMI/DI                x 60 = $_ _ _ __
   D Pending income/expenses issues D Trustee believes D/I is understated (estimated D/I $ _ _ _ _ _~
D Feasibility or D plan payments reduce month ___ or D balloon payment
   Plan does not conform to A,p.Plicable Commitment Period < 36 months< 60 months
i?fnfo on transfer spFA \ '6            pnd\sclosed  I          D provi e Tolling Agreement(s)
Other:              ·     1    1ffif  c\1 c\ deA::5IV{           Cb u            ~./\\/e ci                c                  fer7
              ·s               =                                         -               2 "'             zolc
   ri;:>m .NI da                                                                       -~ Vn      D       Tu2~ 11 )...lJA-P
    r\'.) ~~ A -


                                                                                 D Plan includes 100% Language

On or before 5 pm on
                          JUN -3 20T9                    1   ·
                                           , all docp ments/explanations with documented back up must be
received/filed to avoid dismissal. If documents are not timely filed/received by the trustee, the trustee may seek
dismissal of this case. IMPORTANT NOTICE:.'> The debtor or debtor's attorney must appear at the confirmation
hearing even if they agree to the recommendation: The debtor may still be dismissed for failure to fund the plan if they
are delinquent in payments.                                    ·'
THE PRO SE DEBTOR OR DEBTOR'S ATTORNEY MUST CONTACT THE TRUSTEE'S OFFICE AND SPEAK
TO AN ATTORNEY BEFORE 2PM ONE BUSINESS DAY PRIOR TO THE CONFIRMATION HEARING TO
RESOLVE ALL OUTSTANDING ISSUES. Attorneys must upload all documents to Trustee through
13Documents. com.

        I hereby certify that a true and correct copy of the foregoing was served through ECF on the debtor's attorney
or by U.S. First Class pre-paid Mail on the pro se debtor on the same day filed with the Court.
 Submitted by
 NANCY K. NEIDICH, ESQ, ST ANDING CHAPTER 13 TRUSTEE P.O. BOX 279806, MIRAMAR, FL 33027
                          Case 19-15133-AJC                 Doc 17         Filed 05/24/19           Page 2 of 2



 RE: JULIA M GUTIERREZ                                                                                        Case# 19-15133 AJC
        TRUSTEE'S NOTICE OF DEFICIENCY FOR CONFIRMATION AND RECOMMENDATION (Pre 341)
      The Trustee reviewed this case for the meeting of creditors and found the following deficiencies from the Trustee's letter requesting
                             documents and thus objects as follows: Reviewed documents received prior to: 5/6/19
      Tax returns:
      Photo ID                    LF 90                     LF 67        LF 10
      Plan does not fund properly
     Calculation errors        Missing months/amounts           Inconsistent terms        Plan form completed incorrectly
     Attorney fee itemization or Fee Application needed (see court guideline 6)
      Missing 2016(B)
./ Other provisions: ./ IVL                          100%        Lawsuit       Gambling         MMM
./ Reaffirm, redeem or surrender Sch Dor G creditor: CABALLERO RIVERO WOODLAWN WEST
      MMM Motion not filed            Valuation motion not filed                       Lien Avoidance motion not filed
      Priority debt on Schedule E not in plan:
      Creditor in Plan is not listed in Schedules or has not filed a POC:
      Creditor paid through the Plan has not filed a POC:
      Object or Conform to Proof of Claim:          Miami-Dade County            Tax Certificate (DE#              Dept of Revenue
           IRS
      OTHER PLAN ISSUES:




./ Real Estate FMV and Payoff: 4600
./ Non-Homestead Information Sheet: 4600
      Vehicles FMV (NADA/Carmax), Reg and Payoff:
./ Other: Proof oflncome SS for daughter.
./    Bank Account Statements ./ 3 months pre-petition #7262 (1/19-3/10/19, 4/16-4/19119)
      #8697 (1/19-2/26/19, 3/27-4/19119), #8333 (4/10-4/19/19)


      Copy ofcheck(s) and/or explanation:
./ Explanation of withdrawal(s): 1/16 $20000, 1/22 $1361.36, 3/14 $5000
      401 K/Retirement/Pension                      ./ IRA                               ./ Life Insurance Policy (missing pgs)
     Domestic Support Obligation form complete with info: name, address and phone
     Wage deduction order or Motion to waive
./ BDQ & attachments                         ./ Profit/loss    ./ Balance Sheet
./ Business Bank statements and checks ./ 3 months pre-petition



   Affidavit of support
    Trustee reserves the right to raise additional objects until all requested documents are timely provided. This deficiency is limited to
 missing documents only. The Trustee will file a Notice of Deficiency with additional document requested and legal issues raised after the
    341 - meeting of creditors. I hereby certify that a true and correct copy of the foregoing was served through ECF on the debtor's
                  attorney or by U.S. First Class pre-paid Mail on the pro se debtor on the same day filed with the Court.
       Submitted by NANCY K. NEIDICH, ESQ, STANDING CHAPTER 13 TRUSTEE P.O. BOX 279806, MIRAMAR, FL 33027
     *DOCUMENTS MUST BE RECEIVED OR FILED AND ISSUES ADDRESSED AT LEAST FOURTEEN DAYS PRIOR TO EACH
                                   CONFIRMATION HEARING TO AVOID DISMISSAL*
